          Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JONATHAN G. MORTON,
                               Plaintiff,
                                                                  18-CV-9048 (JPO)
                     -v-
                                                               OPINION AND ORDER
 CITIBANK, N.A.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Jonathan G. Morton filed this action against Defendant Citibank, N.A. in New

York Supreme Court, New York County, on August 30, 2018, alleging that Citibank caused him

reputational harm when it wrongfully refused to honor a check that Morton had issued to a client

from his law firm’s Citibank account. (Dkt. No. 1-1.) On October 3, 2018, Citibank removed

the case to this Court, invoking federal diversity jurisdiction. (Dkt. No. 1.) Morton has now

moved to remand the case to state court (Dkt. No. 15), and Citibank has filed a cross-motion to

dismiss the case for failure to state a claim (Dkt. No. 20). For the reasons that follow, Morton’s

motion to remand is granted and Citibank’s cross-motion to dismiss is denied as moot.

I.     Background

       Plaintiff Jonathan G. Morton is a United States citizen who moved from Florida to Japan

in May 2015. (Dkt. No. 25 (“Morton Decl.”) ¶¶ 2–3, 8.) In 2013, while Morton was living and

practicing law in Florida, he registered a single-member law firm, Grant Morton Law PLLC,

with the Florida Department of Corporations. (Morton Decl. ¶¶ 4–5; see also Dkt. No. 25-1.)

       Morton’s law firm maintained an Interest on Lawyer Trust Account (“IOLTA”) with

Citibank. (Morton Decl. ¶ 4.) In June 2018, Morton issued a check from that IOLTA account to

a client of the firm, Michael Gleissner, in the amount of $505,000. (Dkt. No. 1-1 ¶ 9; see also




                                                 1
          Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 2 of 9



Dkt. No. 22-2.) According to Morton, Gleissner tried to deposit the check on June 4, 2018, but

was notified a few days later that Citibank had dishonored the check. (Dkt. No. 1-1 ¶¶ 10–11.)

       Morton maintains that there had been a sufficient balance in the IOLTA account to satisfy

the check but that Citibank nonetheless “willfully and intentionally” dishonored it “based upon a

cursory investigation of the instrument,” before taking any steps to “clarify the situation.” (Dkt.

No. 1-1 ¶ 12; see also id. ¶ 13.) In doing so, Morton maintains, Citibank drove a wedge between

himself and “his most essential and long-standing client” (Dkt. No. 1-1 ¶ 15) and “created the

reprehensible impression that [Morton] was engaged in commingling and conversion of his

client’s funds, dishonest, acting in bad faith, or, at the very least, that he was disorganized with

his financial operations as an attorney” (Dkt. No. 1-1 ¶ 14).

       On August 30, 2018, Morton filed suit against Citibank in New York Supreme Court,

New York County, claiming that Citibank’s actions had violated the Uniform Commercial Code,

as incorporated into New York law, and seeking $100,000 in compensatory damages, as well as

attorney’s fees. (Dkt. No. 1-1 ¶¶ 16–21; see also id. at 6.) Morton served Citibank with a

summons and the complaint on September 7, 2018 (Dkt. No. 1-1 at 8), and within thirty days

thereafter, on October 3, 2018, Citibank removed the case to this Court pursuant to the federal

removal statute, 28 U.S.C. § 1441, invoking this Court’s diversity jurisdiction (Dkt. No. 1).

       After Citibank answered the complaint (Dkt. No. 8), Morton filed a motion to remand the

case back to state court, arguing that this case does not fall within this Court’s subject-matter

jurisdiction (Dkt. No. 15). Citibank then filed a cross-motion to dismiss the complaint under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a cognizable claim. (Dkt. No. 20.)

Both motions have been briefed (Dkt. Nos. 16, 23, 24, 27), and the Court turns to their merits.




                                                  2
          Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 3 of 9



II.    Legal Standards

       As for Morton’s motion to remand, a district court must remand a case that has been

removed from state court “[i]f at any time before final judgment it appears that the district court

lacks subject matter jurisdiction.” Prop. Clerk v. Fyfe, 197 F. Supp. 2d 39, 40–41 (S.D.N.Y.

2002) (quoting 28 U.S.C. § 1447(c)). Where a party seeks remand of a case that has been

removed on diversity grounds, “the burden falls squarely upon the removing party to establish its

right to a federal forum by competent proof.” Alvarez & Marshal Glob. Forensic & Dispute

Servs., LLC v. Cohen-Cole, No. 14 Civ. 290, 2014 WL 641440, at *1 (S.D.N.Y. Feb. 19, 2014)

(quoting R.G. Barry Corp. v. Mushroom Makers, Inc., 612 F.2d 651, 655 (2d Cir. 1979)). And in

general, “[t]his Court must ‘resolve[] any doubts against removability.’” Id. (second alteration in

original) (quoting Somlyo v. J. Lu-Rob Enters., Inc., 982 F.2d 1043, 1046 (2d Cir. 1991)).

       As for Citibank’s motion, Morton’s complaint must be dismissed for “failure to state a

claim upon which relief can be granted,” Fed. R. Civ. P. 12(b)(6), unless it “contain[s] sufficient

factual matter” that, if true, would “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Of

course, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. Rather, the complaint must contain specific factual allegations

that, if true, “permit the court to infer more than the mere possibility of misconduct.” Id. at 679.

III.   Discussion

       The Court begins with Morton’s motion to remand because “[s]ubject matter jurisdiction

is a ‘threshold question that must be resolved . . . before proceeding to the merits.’” Humphrey

v. Syracuse Police Dep’t, 758 F. App’x 205, 206 (2d Cir. 2019) (summary order) (omission in

original) (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 88–89 (1998)).




                                                 3
          Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 4 of 9



        In invoking federal subject-matter jurisdiction, Citibank relies on 28 U.S.C. § 1332(a),

which provides that the federal district courts “shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between,” among other things, “citizens of different States,” id. § 1332(a)(1), or

“citizens of a State and citizens or subjects of a foreign state,” id. § 1332(a)(2). (Dkt. No. 1 ¶ 4.)

Because Morton seeks $100,000 in damages, plus attorney’s fees (Dkt. No. 1-1 at 6), this case

satisfies the requisite amount in controversy, see Wolde-Meskel v. Vocational Instruction Project

Cmty. Servs., Inc., 166 F.3d 59, 63 (2d Cir. 1999) (recognizing “a rebuttable presumption that the

face of the complaint is a good faith representation of the actual amount in controversy”). Solely

at issue, then, is whether the parties’ respective citizenships trigger federal diversity jurisdiction.

        No party disputes that Citibank, which is organized under the laws of the United States, is

a citizen of South Dakota for jurisdictional purposes (Dkt. No. 1 ¶ 7) or that Morton is a citizen

of the United States and not of any other country (Morton Decl. ¶ 2). This is therefore not a case

between “citizens of a State and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(2).

Instead, Citibank hopes to show that this is a case between “citizens of different States.” Id.

§ 1332(a)(1).

        The parties, though, dispute whether Morton, while a United States citizen, is the citizen

of any state at all. Morton, who resides in Japan and says he intends to remain there (Morton

Decl. ¶ 8), claims that he is not (Dkt. No. 16 at 3). But Citibank, pointing to Morton’s activities

within the United States, claims that Morton “is either a citizen of Florida or New York for

diversity purposes.” (Dkt. No. 23 at 1.) If Citibank is correct, this case falls within this Court’s

diversity jurisdiction. But if Morton is correct, diversity jurisdiction is lacking. See Foroughi v.

Am. Airlines, Inc., No. 11 Civ. 4883, 2011 WL 5979716, at *2 (S.D.N.Y. Nov. 30, 2011)




                                                   4
          Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 5 of 9



(“‘United States citizens domiciled abroad are neither citizens of any state of the United States

nor citizens or subjects of a foreign state’ such that 28 U.S.C. § 1332 does not provide the federal

courts ‘jurisdiction over a suit to which such persons are parties.’” (quoting Cresswell v. Sullivan

& Cromwell, 922 F.2d 60, 68 (2d Cir. 1990))).

       For purposes of diversity jurisdiction, “[a]n individual’s citizenship . . . is determined by

his domicile.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000). And a person’s

domicile, in turn, represents “the place where [the] person has his true fixed home and principal

establishment, and to which, whenever he is absent, he has the intention of returning.” Id.

(quoting Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998)). Typically, a person’s domicile

“is established initially at birth and is presumed to continue in the same place, absent sufficient

evidence of a change.” Liem v. Ackerman, No. 10 Civ. 9187, 2012 WL 252120, at *1 (S.D.N.Y.

Jan. 25, 2012). To establish such a change, the person must demonstrate “[f]irst, a new residence

and, second, an intention to remain there.” Id. at *2. In the Second Circuit, “a sworn statement

regarding citizenship will be ‘a strong factor in favor of a similar judicial finding,’” absent

contradictory evidence. Chevalier v. USA Express Moving & Storage Inc., No. 03 Civ. 9059,

2004 WL 1207874, at *2 (S.D.N.Y. June 2, 2004) (quoting Herrick Co. v. SCS Comms., Inc.,

251 F.3d 315, 324 (2d Cir. 2001)). In addition, courts look to factors that include “voting

registration, driver’s license registration, location of property, location of bank accounts, place of

employment, and payment of taxes to determine whether a party has established a physical

presence and intent to stay in a domicile.” Id.




                                                  5
           Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 6 of 9



       Morton has presented substantial evidence that he is domiciled in Japan. 1 He has

declared under penalty of perjury that he has continuously lived in Japan since May 7, 2015, and

that he intends to remain there. 2 (Morton Decl. ¶ 8.) Further, he has also declared that he has

visited the United States only four times—for about one week each—since his move, that he

currently lives in a Tokyo apartment with his wife, that he is in the process of securing a loan to

purchase a house in Tokyo, that he earns all of his income in Japan, and that he maintains no

United States residence and has no intention of doing so. (Morton Decl. ¶¶ 11, 14–15, 18, 23.)

Moreover, Morton has provided documentary evidence in support of his declarations. Among

other things, he has put into evidence his Japanese residency card (Dkt. No. 25-2); a proposed

consulting agreement with a Japanese company (Dkt. No. 25-3); correspondence with a Japanese

real estate agent about securing a Tokyo apartment, in which Morton stated that he “plan[ned] to

stay in Japan for many years” (Dkt. No. 25-4 at 17); Japanese tax returns (Dkt. No. 25-6; see also

Morton Decl. ¶ 15); and Japanese bank statements (Dkt. No. 25-7; see also Morton Decl. ¶ 16).




       1
           Citibank makes a cursory argument that the Court should not consider this evidence to
the extent that it was filed for the first time with Morton’s reply brief. (Dkt. No. 27 at 3.) It is
true that a court generally “[does] not consider issues raised in a reply brief for the first time
because if a [party] raises a new argument in a reply brief [the opposing party] may not have an
adequate opportunity to respond to it.” Saachi v. Verizon Online LLC, No. 14 Civ. 423, 2015
WL 1729796, at *1 n.1 (S.D.N.Y. Apr. 14, 2015) (alterations in original) (quoting Evergreen
Nat’l Indem. Co. v. Capstone Bldg. Corp., No. 07 Civ. 1189, 2008 WL 926520, at *2 (D. Conn.
Mar. 31, 2008)). Here, though, the court-ordered briefing schedule afforded Citibank the chance
to file a brief responding to Morton’s reply brief. (Dkt. No. 14.) Under these circumstances, the
Court sees no injustice in considering the evidence Morton submitted with his reply brief. See
Saachi, 2015 WL 1729796, at *1 n.1 (exercising discretion to consider arguments made in a
reply brief where the opposing party had been afforded the chance to file a surreply).
       2
          Citibank argues that the Court should disregard one of the two affidavits Morton has
filed in this case because it lacks certain language that Citibank believes to be mandatory. (Dkt.
No. 23 at 10; see also Dkt. No. 17.) The Court does not rely on the contested affidavit and so
need not consider this argument.


                                                 6
           Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 7 of 9



       Citibank, to be sure, has responded with evidence of its own that, it claims, points in a

different direction. In particular, it has put forward evidence that Morton is registered to practice

law in New York and Florida (Dkt. No. 21-2); that Morton maintains a law office in New York

(Dkt. No. 21-3; see also Dkt. No. 21 ¶ 4); that Morton signed a Florida power of attorney in

September 2017 (Dkt. No. 21-6); that Morton has identified himself as the registered agent of at

least one New York corporation, giving the address of his law offices (Dkt. No. 21-8), 3 and of at

least one Florida corporation, giving a Florida address (Dkt. No. 26-4); that Morton has a Florida

driver’s license and is registered to vote in Florida (Dkt. No. 21-12); and that Morton has

periodically traveled to the United States (Dkt. No. 23 at 8). Because Morton bears the burden of

demonstrating that he has changed his domicile to Japan from his earlier, conceded domicile in

Florida (Morton Decl. ¶ 3), see Herrick, 251 F.3d at 324, Citibank argues, his evidence of

Japanese residency cannot overcome this evidence of continued activity within the United States

(Dkt. No. 23 at 11–15).

       The Court is not persuaded, however, that Citibank’s evidence of Morton’s connections

to New York and Florida translates into a showing that Morton maintains, or intends in the future

to maintain, his own residence in either of those states. Significantly, nothing in Citibank’s

evidentiary proffer contradicts the representations Morton has made in his sworn declaration.

For example, while Citibank presents evidence that Morton’s New York law firm has engaged in

considerable litigation efforts within the United States, this evidence contains no indication of

Morton’s personal involvement—and, indeed, reflects only the participation of an attorney other



       3
          Curiously, Morton’s client, Gleissner, is listed as the registered agent of two additional
companies operating out of that same New York address. (Dkt. Nos. 26-2, 26-3.) But even if
this arrangement raises questions about the nature of Morton and Gleissner’s business relations,
it sheds no particular light on Morton’s domicile.


                                                  7
          Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 8 of 9



than Morton. (Dkt. No. 21-4.) Similarly, while Morton indicated in a 2016 letter that he was

seeking admission to practice law in the Southern District of New York, the letter also indicated

that he was “located in Japan” and so would have to “make travel arrangements in advance” for

any court appearances. (Dkt. No. 21-11.) Finally, Morton’s Florida driver’s license was issued

in 2012, years before he moved to Japan, and while Morton is registered to vote in Florida, he

has not actually done so since 2008. (Dkt. No. 21-12.)

       Nor does the fact that Morton bears the burden of proving his change in domicile from

Florida to Japan change this Court’s conclusion. In the ordinary case, a party “alleging that there

has been a change of domicile has the burden of proving the ‘require[d] . . . intent to give up the

old and take up the new [domicile], coupled with an actual acquisition of a residence in the new

locality,’ and must prove those facts ‘by clear and convincing evidence.’” Palazzo, 232 F.3d at

42 (alterations in original) (quoting Katz v. Goodyear Tire & Rubber Co., 737 F.2d 238, 243–44

(2d Cir. 1984)). Even assuming that the clear-and-convincing standard attaches in the context of

a case where the party asserting a change in domicile is the opponent, rather than the proponent,

of federal jurisdiction, but see Herrick, 251 F.3d at 323 (recognizing that, in some cases, the rule

“that the party invoking federal jurisdiction bears the burden of proving diversity” and the rule

“that the party alleging a change of domicile bears the burden of proving that change” will “cut

in opposite directions” and adopting a burden-shifting approach for such cases without noting the

clear-and-convincing standard), the Court concludes that Morton has carried his burden. After

all, Morton’s affidavit attesting to his Japanese domicile is buttressed by the evidence he has

provided, is not contradicted by the evidence Citibank has put forward, and is thus entitled to

strong evidentiary weight. See Chevalier, 2004 WL 1207874, at *2. Even if Citibank has made

a showing that Morton holds an interest in an intriguing and ever-evolving web of United States




                                                 8
          Case 1:18-cv-09048-JPO Document 28 Filed 07/12/19 Page 9 of 9



business enterprises, it has not presented evidence sufficient to persuade the Court that Morton’s

activities are inconsistent with the Japanese domicile he has professed under penalty of perjury.

       Accordingly, the Court concludes that Morton has established by clear and convincing

evidence that he is a foreign domiciliary and not a citizen of any state. Because Citibank and

Morton are therefore not “citizens of different States,” 28 U.S.C. § 1332(a)(1), this case falls

outside this Court’s diversity jurisdiction. And because Citibank has offered no alternative basis

for federal subject-matter jurisdiction over this action, it must be remanded to state court. In

light of this conclusion, Citibank’s motion to dismiss under Rule 12(b)(6) is denied as moot. See

Cotter v. Milly LLC, No. 09 Civ. 4639, 2010 WL 286614, at *9 (S.D.N.Y. Jan. 22, 2010). This

denial is, of course, without prejudice to the renewal of a similar motion in the state court.

IV.    Conclusion

       For the foregoing reasons, Morton’s motion to remand is GRANTED and Citibank’s

motion to dismiss is DENIED as moot.

       The Clerk of Court is directed to close the motions at Docket Numbers 15 and 20, close

the case on this Court’s docket, and remand the matter to the New York Supreme Court, New

York County.

       SO ORDERED.

Dated: July 12, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                  9
